Exhibit 10.26

 

LOGO [g851674ex10_26pg01.jpg]

Dicerna Pharmaceuticals, Inc.

480 Arsenal Street

Building 1, Suite 120

Watertown, Massachusetts 02472

617-621-8097

Fax: 617-252-0927

www.dicerna.com

September 12, 2014

Bruce A. Peacock

142 Tannery Run Circle

Berwyn, PA 19302

Dear Bruce:

On behalf of Dicerna Pharmaceuticals, Inc. (the “Company”), I am pleased to
confirm that on Tuesday the Company’s Board of Directors (the “Board”) appointed
you to serve on the Board and as a member of the Audit Committee, with an
understanding that the Audit Committee may wish to elect you Chairperson. You
will receive the initial compensation described below in exchange for your
performance of duties as a director and member of the Audit Committee.

At the first Board meeting that you attend, the Board will grant you options to
purchase 25,000 shares of the Company’s Common Stock (the “Option”) with an
exercise price equal to the fair market value on the date of grant under the
Dicerna Pharmaceuticals, Inc. 2014 Performance Incentive Plan (the “Plan”), a
copy of which will be furnished to you. The Option will vest as to one-third of
the shares on the one year anniversary of the date of grant and as to the
remaining two-thirds of the shares in quarterly installments over the two-year
period thereafter, subject to your continued service as a director through the
applicable vesting date. In addition, you will receive $35,000 for your initial
year of service as a Board member and an additional $5,200 for each committee of
the Board on which you serve. If the Audit Committee elects you Chairperson, you
will receive an additional $9,800 for your initial year of service. You will
receive additional compensation for each year of continuing service as provided
by the Board. Currently, continuing Board members receive annual renewal option
grants of 15,000 shares and annual cash compensation of $35,000 for Board
membership, $5,200 for each committee upon which they serve, and $9,800 for
being Chairperson of the Audit Committee, subject to change as determined by the
Board.

For so long as you are a member of the Board, the Company will reimburse you for
your reasonable out- of-pocket expenses, including reasonable travel expenses,
incurred in attending Board meetings and committee meetings and in carrying out
your duties as a director or committee member. In addition, the Company will
enter into its standard form of indemnification agreement for directors with you
and will include you in its directors’ and officers’ insurance policy.



--------------------------------------------------------------------------------

You understand that you serve on the Board at the pleasure of the stockholders
of the Company and that your duties are subject to change at any time without
notice. You know of no reason why you would be precluded from serving as a
member of the Board or any of its committees, either because of existing
contractual restrictions or fiduciary duty obligations or otherwise.

On behalf of the Company, we are excited about the possibility of having you
join us at this critical juncture in our growth and development.

 

Sincerely, By: /s/ Douglas M. Fambrough, III, Ph.D. Douglas M. Fambrough, III,
Ph.D. Chief Executive Officer

 

Acknowledged and agreed to on

this 13th day of September, 2014

Signature:

/s/ Bruce A. Peacock

Bruce A. Peacock